Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,3-8,10-14 and 16-23 are pending.
Response to Amendment
The 35 USC 103 rejections have been withdrawn in view of the entered amendments and remarks dated 5/16/2022.
Allowable Subject Matter
Claims 1,3-8,10-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks dated 5/16/2022 with regard to claims 1, 8, and 14, see particularly pages 9-10 of those remark; and the amendments and remarks dated 11/29/2021 with regard to claims 3, 10, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 9,697,224 (Factor et al) – The method involves receiving a data content from multiple clients by a data storage system. A hash is calculated for the data content by the data storage system. The data content is written to an object used for data deduplication. The data content is presented in the distributed data storage system based on the name of object. The track of number of references is kept to the data content. The data content is deleted, when the concurrent operations are performed within the data storage system. The data content is queued for deletion by an asynchronous delete process.
US Pub. No. 2017/0054802 (Annamalai et al) – The method involves sending a write request to a quorum of server computers for storing data at storage systems by a primary server computer. Indication is received by the primary server computer such that the quorum of the server computers is prepared for storing the data. An acknowledgement for the write request is sent to a client computer by the primary server computer in response to receiving the indication, where the acknowledgement includes version number to be used by the client computer in a future read request for reading the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452